            Case 2:20-cv-01050-RAJ-TLF Document 1 Filed 07/07/20 Page 1 of 17



1    Corrie J. Yackulic, WSBA No. 16063
     CORRIE YACKULIC LAW FIRM PLLC
2
     110 Prefontaine Place South, Suite 304
3    Seattle, Washington 98104
     Tel. 206.787.1915
4    Fax. 206.299.9725
     Corrie@cjylaw.com
5

6

7
                             UNITED STATES DISTRICT COURT
8
                       FOR THE WESTERN DISTRICT OF WASHINGTON
9
     ANNETTE HOPKINS,
10                                                      Case No.:
                    Plaintiff,
11   vs.                                                COMPLAINT WITH JURY DEMAND
12
     ETHICON, INC. AND JOHNSON &
13   JOHNSON,

14                  Defendants.
15
                                 I.     CIVIL ACTION COMPLAINT
16
             Plaintiff, ANNETTE HOPKINS (“Plaintiff”), by and through her counsel, brings this
17
      Complaint against Defendants ETHICON, INC., and JOHNSON & JOHNSON (collectively,
18

19    “Defendants”, as the context may require) for injuries suffered as a result of defective pelvic

20    mesh products designed, manufactured and marketed by Defendants, and implanted in
21
      Plaintiff. In support, Plaintiff states and avers as follows:
22
                                             II.     PARTIES
23
             1.      Plaintiff ANNETTE HOPKINS is, and was, at all relevant times, a resident of
24

25    the state of Washington.

26           2.      Defendant Johnson & Johnson is a New Jersey corporation with its principal
27
      place of business in New Brunswick, New Jersey.
28
     COMPLAINT WITH JURY DEMAND                                              Corrie Yackulic Law Firm PLLC
     PAGE 1                                                               110 Prefontaine Place South, Suite 304
                                                                                      Seattle, Washington 98104
                                                                                               Tel. 206-787-1915
                                                                                               Fax. 206-299-9725
            Case 2:20-cv-01050-RAJ-TLF Document 1 Filed 07/07/20 Page 2 of 17



1            3.       Defendant, Ethicon, Inc. is a wholly owned subsidiary of Defendant Johnson
2
     & Johnson and is incorporated in the state of New Jersey with its principal place of business
3
     in Somerville, New Jersey.
4
             4.       Defendants ETHICON, INC. and JOHNSON & JOHNSON share many of the
5

6    same officers, directors and operations; and maintain ownership in the assets and/or liabilities

7    relating to the design, manufacture, marketing, distribution and sale of the medical device
8
     line at issue in this litigation and shall be referenced collectively hereinafter as “Defendants”.
9
             5.       All acts and omissions of each Defendant as described herein were done by
10
     its agents, servants, employees and/or owners, acting in the course and scope of their
11

12   respective agencies, services, employments and/or ownership.

13                              III.    JURISDICTION AND VENUE
14
             6.       Damages sought in this matter are in excess of $75,000.00. Subject matter
15
     jurisdiction is proper pursuant to 28 U.S.C. § 1332.
16
             7.       This Court has subject matter jurisdiction over the parties pursuant to 28
17

18   U.S.C. § 1332(a) because the parties are citizens of different states and the amount in

19   controversy exceeds $75,000.00, exclusive of interest and costs.
20
             8.       Venue is proper in the Western District Court of Washington pursuant to 28
21
     U.S.C. § 1391 because a substantial part of the events giving rise to this claim occurred in
22
     this district.
23

24           9.       Defendants conducted substantial business in the State of Washington and in

25   this District, distribute Pelvic Mesh Products in this District, receive substantial
26
     compensation and profits from sales of Pelvic Mesh Products in this District, and made
27
     material omissions and misrepresentations and breaches of warranties in this District so as to
28
     COMPLAINT WITH JURY DEMAND                                                Corrie Yackulic Law Firm PLLC
     PAGE 2                                                                 110 Prefontaine Place South, Suite 304
                                                                                        Seattle, Washington 98104
                                                                                                 Tel. 206-787-1915
                                                                                                 Fax. 206-299-9725
           Case 2:20-cv-01050-RAJ-TLF Document 1 Filed 07/07/20 Page 3 of 17



1    subject them to in personam jurisdiction in this District.
2
             10.     Defendants conducted business in the State of Washington through sales
3
     representatives and because Defendants were engaged in testing, developing, manufacturing,
4
     labeling, marketing, distributing, promotion and/or selling, either directly or indirectly,
5

6    and/or through third parties or related entities, Pelvic Mesh Products in the State of

7    Washington; thus, there exists a sufficient nexus between Defendants’ forum contacts and
8
     the Plaintiff’s claims to justify assertion of jurisdiction in Washington.
9
             11.     Consistent with the Due Process Clause of the Fifth and Fourteenth
10
     Amendments, this Court has in personam jurisdiction over Defendants, because Defendants
11

12   are present in the State of Washington such that requiring an appearance does not offend

13   traditional notices of fair play and substantial justice.
14
                       IV.     DEFENDANTS’ PELVIC MESH PRODUCTS
15
             12.     In or about October, 2002, the Defendants began to market and sell a product
16
     known as Gynemesh, for the treatment of medical conditions in the female pelvis, primarily
17

18   pelvic organ prolapse and stress urinary incontinence. All references to Gynemesh include

19   all variations of or names used for Gynemesh, including but not limited to Gynemesh PS.
20
             13.     Gynemesh was derived from a product known as Prolene Mesh, which was
21
     used in the treatment of medical conditions in the female pelvis, primarily pelvic organ
22
     prolapse and stress urinary incontinence. Prolene Mesh was derived from Defendants’
23

24   prolene mesh hernia product, and was and is utilized in the treatment of medical conditions

25   in the female pelvis, primarily pelvic organ prolapse and stress urinary incontinence. All
26
     references to Prolene Mesh include all variations of Prolene Mesh, including but not limited
27
     to Prolene Soft Mesh.
28
     COMPLAINT WITH JURY DEMAND                                               Corrie Yackulic Law Firm PLLC
     PAGE 3                                                                110 Prefontaine Place South, Suite 304
                                                                                       Seattle, Washington 98104
                                                                                                Tel. 206-787-1915
                                                                                                Fax. 206-299-9725
           Case 2:20-cv-01050-RAJ-TLF Document 1 Filed 07/07/20 Page 4 of 17



1           14.     In or about September, 2005, the Defendants began to market and sell a
2
     product known as Prolift, for the treatment of medical conditions in the female pelvis,
3
     primarily pelvic organ prolapse and stress urinary incontinence. The Prolift was and is offered
4
     as an anterior, posterior, or total repair system, and all references to the Prolift include by
5

6    reference all variations.

7           15.     In or about May, 2008, the Defendants began to market and sell a product
8
     known as Prolift+M, for the treatment of medical conditions in the female pelvis, primarily
9
     pelvic organ prolapse and stress urinary incontinence. The Prolift+M was and is offered as
10
     an anterior, posterior, or total repair system, and all references to the Prolift+M include by
11

12   reference all variations.

13          16.     The Defendants market and sell a product known as TVT, for the treatment of
14
     stress urinary incontinence in females. The TVT has been and is offered in multiple variations
15
     including, but not limited to, the TVT, TVT-O, and TVT-S, and all references to the TVT
16
     include by reference all variations.
17

18          17.     The products known as Prolene Mesh, Gynemesh, Prolift, Prolift+M, and

19   TVT, as well as any as yet unidentified pelvic mesh products designed and sold for similar
20
     purposes, inclusive of the instruments and procedures for implantation, are collectively
21
     referenced herein as Defendants’ Pelvic Mesh Products or the Pelvic Mesh Products.
22
            18.     Defendants’ Pelvic Mesh Products were designed, patented, manufactured,
23

24   labeled, marketed, and sold and distributed by the Defendants, at all times relevant herein.

25                               V.     FACTUAL BACKGROUND
26
            19.     On November 9, 2007, Plaintiff was implanted with an Ethicon/Johnson &
27
     Johnson TVT-S (“Pelvic Mesh Products”, “Pelvic Mesh Product”, and/or “Product”) during
28
     COMPLAINT WITH JURY DEMAND                                             Corrie Yackulic Law Firm PLLC
     PAGE 4                                                              110 Prefontaine Place South, Suite 304
                                                                                     Seattle, Washington 98104
                                                                                              Tel. 206-787-1915
                                                                                              Fax. 206-299-9725
           Case 2:20-cv-01050-RAJ-TLF Document 1 Filed 07/07/20 Page 5 of 17



1    surgery performed at Providence Regional Medical Center in Everett, Washington.
2
             20.    The Pelvic Mesh Product was implanted in Plaintiff to treat her stress urinary
3
     incontinence, the use for which the Pelvic Mesh Products were designed, marketed and sold.
4
             21.    On August 17, 2017, Plaintiff underwent revision surgery of the
5

6    Ethicon/Johnson & Johnson TVT-S product at Providence Regional Medical Center Everett-

7    Colby in Everett, Washington. The revision surgery was necessary because the TVT-S had
8
     eroded and become exposed causing Plaintiff to suffer from pelvic and abdominal pain,
9
     dyspareunia, and intermittent bleeding.
10
             22.    On January 23, 2020, Plaintiff underwent a second revision surgery of the
11

12   TVT-S product at Providence Regional Medical Center in Everett, Washington. Because the

13   TVT-S device could not be fully removed during her first revision, the TVT-S product again
14
     eroded and became exposed causing Plaintiff to suffer from pain with daily activities and
15
     dyspareunia.
16
             23.    As a result of having the Product implanted in her, Plaintiff has experienced
17

18   significant mental and physical pain and suffering, has sustained permanent injury and

19   permanent and substantial physical deformity and has suffered financial or economic loss,
20
     including, but not limited to, obligations for medical services and expenses.
21
             24.    Additionally, Plaintiff is likely to continue to suffer from pain and
22
     complication related to the TVT-S product that will require further medical intervention in
23

24   the future.

25           25.    Defendants’ Pelvic Mesh Product has been and continues to be marketed to
26
     the medical community and to patients as a safe, effective, reliable, medical device; implanted
27
     by safe and effective, minimally invasive surgical techniques for the treatment of medical
28
     COMPLAINT WITH JURY DEMAND                                             Corrie Yackulic Law Firm PLLC
     PAGE 5                                                              110 Prefontaine Place South, Suite 304
                                                                                     Seattle, Washington 98104
                                                                                              Tel. 206-787-1915
                                                                                              Fax. 206-299-9725
           Case 2:20-cv-01050-RAJ-TLF Document 1 Filed 07/07/20 Page 6 of 17



1    conditions, primarily pelvic organ prolapse and stress urinary incontinence, and as safer and
2
     more effective as compared to the traditional products and procedures for treatment, and other
3
     competing pelvic mesh products.
4
            26.     The Defendants have marketed and sold the Defendants’ Pelvic Mesh Product
5

6    to the medical community at large and patients through carefully planned, multifaceted

7    marketing campaigns and strategies. These campaigns and strategies include, but are not
8
     limited to direct to consumer advertising, aggressive marketing to health care providers at
9
     medical conferences, hospitals, private offices, and include the provision of valuable
10
     consideration and benefits to health care providers. Also utilized are documents, brochures,
11

12   websites, and telephone information lines, offering exaggerated and misleading expectations

13   as to the safety and utility of the Defendants’ Pelvic Mesh Product.
14
            27.     Contrary to the Defendants’ representations and marketing to the medical
15
     community and to the patients themselves, the Defendants’ Pelvic Mesh Product has high
16
     failure, injury, and complication rates, fails to perform as intended, requires frequent and
17

18   often debilitating re-operations, and has caused severe and irreversible injuries, conditions,

19   and damage to a significant number of women, including the Plaintiff.
20
            28.     The Defendants have consistently underreported and withheld information
21
     about the propensity of Defendants’ Pelvic Mesh Product to fail and cause injury and
22
     complications, and have misrepresented the efficacy and safety of the Product, through
23

24   various means and media, actively and intentionally misleading the FDA, the medical

25   community, patients, and the public at large.
26
            29.     Defendants have known and continue to know that their disclosures to the
27
     FDA were and are incomplete and misleading; and that the Defendants’ Pelvic Mesh Product
28
     COMPLAINT WITH JURY DEMAND                                             Corrie Yackulic Law Firm PLLC
     PAGE 6                                                              110 Prefontaine Place South, Suite 304
                                                                                     Seattle, Washington 98104
                                                                                              Tel. 206-787-1915
                                                                                              Fax. 206-299-9725
           Case 2:20-cv-01050-RAJ-TLF Document 1 Filed 07/07/20 Page 7 of 17



1    was and is causing numerous patients’ severe injuries and complications. The Defendants
2
     suppressed this information and failed to accurately and completely disseminate or share this
3
     and other critical information with the FDA, health care providers, or the patients. As a result,
4
     the Defendants actively and intentionally misled and continue to mislead the public, including
5

6    the medical community, health care providers and patients, into believing that the Defendants’

7    Pelvic Mesh Product was and is safe and effective, leading to the prescription for and
8
     implantation of the Pelvic Mesh Product into the Plaintiff.
9
            30.      Defendants failed to perform or rely on proper and adequate testing and
10
     research in order to determine and evaluate the risks and benefits of the Defendants’ Pelvic
11

12   Mesh Product.

13          31.      Defendants failed to design and establish a safe, effective procedure for
14
     removal of the Defendants’ Pelvic Mesh Product; therefore, in the event of a failure, injury,
15
     or complications it is impossible to easily and safely remove the Defendants’ Pelvic Mesh
16
     Product.
17

18          32.      Feasible and suitable alternative designs as well as suitable alternative

19   procedures and instruments for implantation and treatment of stress urinary incontinence,
20
     pelvic organ prolapse, and similar other conditions have existed at all times relevant as
21
     compared to the Defendants’ Pelvic Mesh Product.
22
            33.      The Defendants’ Pelvic Mesh Product was at all times utilized and implanted
23

24   in a manner foreseeable to the Defendants.

25          34.      The Defendants have at all times provided incomplete, insufficient, and
26
     misleading training and information to physicians, in order to increase the number of
27
     physicians utilizing the Defendants’ Pelvic Mesh Product, and thus increase the sales of the
28
     COMPLAINT WITH JURY DEMAND                                               Corrie Yackulic Law Firm PLLC
     PAGE 7                                                                110 Prefontaine Place South, Suite 304
                                                                                       Seattle, Washington 98104
                                                                                                Tel. 206-787-1915
                                                                                                Fax. 206-299-9725
           Case 2:20-cv-01050-RAJ-TLF Document 1 Filed 07/07/20 Page 8 of 17



1    Product, and also leading to the dissemination of inadequate and misleading information to
2
     patients, including Plaintiff.
3
             35.     The Pelvic Mesh Product implanted into the Plaintiff was in the same or
4
     substantially similar condition as it was when it left the possession of Defendants, and in the
5

6    condition directed by and expected by the Defendants.

7            36.     The injuries, conditions, and complications suffered due to Defendants’ Pelvic
8
     Mesh Product include but are not limited to mesh erosion, mesh contraction, infection, fistula,
9
     inflammation, scar tissue, organ perforation, dyspareunia, blood loss, neuropathic and other
10
     acute and chronic nerve damage and pain, pudendal nerve damage, pelvic floor damage,
11

12   pelvic pain, urinary and fecal incontinence, prolapse of organs, and in many cases the women

13   have been forced to undergo intensive medical treatment, including but not limited to
14
     operations to locate and remove mesh, operations to attempt to repair pelvic organs, tissue,
15
     and nerve damage, the use of pain control and other medications, injections into various areas
16
     of the pelvis, spine, and the vagina, and operations to remove portions of the female genitalia,
17

18   and injuries to Plaintiff’s intimate partners.

19           37.     Despite Defendants’ knowledge of these catastrophic injuries, conditions, and
20
     complications caused by their Pelvic Mesh Product, the Defendants have, and continue to
21
     manufacture, market, and sell the Product, while continuing to fail to adequately warn, label,
22
     instruct, and disseminate information with regard to the Defendants’ Pelvic Mesh Product,
23

24   both prior to and after the marketing and sale of the Product.

25                            VI.  FIRST CAUSE OF ACTION
                           WASHINGTON PRODUCT LIABILITY ACT
26

27           38.     Plaintiffs incorporate by reference all prior paragraphs of this Complaint as if

28
     COMPLAINT WITH JURY DEMAND                                              Corrie Yackulic Law Firm PLLC
     PAGE 8                                                               110 Prefontaine Place South, Suite 304
                                                                                      Seattle, Washington 98104
                                                                                               Tel. 206-787-1915
                                                                                               Fax. 206-299-9725
           Case 2:20-cv-01050-RAJ-TLF Document 1 Filed 07/07/20 Page 9 of 17



1    fully set forth herein and further alleges as follows:
2
            39.     At all times relevant to this litigation, Defendants engaged in the business of
3
     testing, developing, designing, manufacturing, marketing, selling, distributing, and
4
     promoting its medical device products.
5

6           40.     At all times relevant to this litigation, Defendants designed, researched,

7    developed, manufactured, produced, tested, assembled, labeled, advertised, promoted,
8
     marketed, sold, and distributed the medical device used by Plaintiff as described above.
9
            41.     At all times relevant to this litigation, Defendants’ medical device was
10
     expected to reach and did reach the intended consumers, handlers, and users or other persons
11

12   coming into contact with these products in Washington and throughout the United States,

13   including Plaintiff, without substantial change in their condition as designed, manufactured,
14
     sold, distributed, labeled, and marketed by Defendants.
15
            42.     In violation of the Washington Products Liability Act (“WPLA”), RCW 7.72,
16
     et seq., at all times relevant to this action, at the time Defendants’ medical device left control
17

18   of Defendants, it was defective and not reasonably safe. These defects include, but are not

19   limited to, the following:
20
           a)      Defendants are strictly liable for Plaintiff’s injuries and damages
21                 because at the time of manufacture, and at the time Defendants’
                   medical device left control of Defendants, the likelihood that the
22                 medical device would cause injury or damage similar to that
                   suffered by Plaintiff, and the seriousness of such injury or damage
23
                   had been known by Defendants and outweighed the burden on
24                 Defendants to design a product that would have prevented Plaintiff’s
                   injuries and damages and outweighed the adverse effect that an
25                 alternative design that was practical and feasible would have on the
                   usefulness of the subject product.
26

27         b)      Defendants’ medical device is unsafe to an extent beyond that which
                   would be contemplated by an ordinary consumer.
28
     COMPLAINT WITH JURY DEMAND                                                Corrie Yackulic Law Firm PLLC
     PAGE 9                                                                 110 Prefontaine Place South, Suite 304
                                                                                        Seattle, Washington 98104
                                                                                                 Tel. 206-787-1915
                                                                                                 Fax. 206-299-9725
          Case 2:20-cv-01050-RAJ-TLF Document 1 Filed 07/07/20 Page 10 of 17



1
          c)    The medical device manufactured and/or supplied by Defendants
2
                was defective in design in that, an alternative design and/or
3               formulation exists that would prevent severe and permanent injury.
                Indeed, at the time that Defendants designed their medical device,
4               the state of the industry’s scientific knowledge was such that a less
                risky design or formulation was attainable.
5

6         d)    The medical device was not reasonably safe in design under the
                WPLA.
7
          e)    The medical device manufactured and/or supplied by Defendants
8
                was not reasonably safe because Defendants did not provide an
9               adequate warning or instruction about the product. At the time the
                medical device left Defendants’ control, the device possessed
10              dangerous characteristics and Defendants failed to use reasonable
                care to provide an adequate warning of such characteristics and their
11
                danger to users and handlers of the product. The medical device is
12              not safe and cause severe and permanent injuries. The medical
                device was not reasonably safe because the warning was inadequate,
13              and Defendants could have provided adequate warnings or
                instructions.
14

15        f)    The medical device that was manufactured and/or supplied by
                Defendants was not reasonably safe because adequate warnings or
16              manufacturer instructions were not provided after the medical
                device was manufactured and when Defendants learned of, or
17
                should have learned of, the dangers connected with the medical
18              device.

19        g)    The medical device manufactured and/or supplied by Defendants
                was not reasonably safe because it did not conform to an express
20
                warranty made by Defendants regarding the product’s safety and
21              fitness for use. Defendants expressly warranted that the medical
                device was safe and fit for their intended purposes, that it was of
22              merchantable quality, that it was not produce any dangerous side
                effects, that they were adequately tested, and that the device was
23
                safe to human health and the environment, and effective, fit, and
24              proper for its intended use. Defendants did not disclose the material
                risks that its medical device could cause severe and permanent
25              injury. Defendants’ express warranty induced Plaintiff to use the
                device, and Plaintiff’s damages were proximately caused because
26
                Defendants’ express warranty was untrue. The mesh product was
27              not reasonably safe because of nonconformity to express warranty
                under the WPLA.
28
     COMPLAINT WITH JURY DEMAND                                          Corrie Yackulic Law Firm PLLC
     PAGE 10                                                          110 Prefontaine Place South, Suite 304
                                                                                  Seattle, Washington 98104
                                                                                           Tel. 206-787-1915
                                                                                           Fax. 206-299-9725
          Case 2:20-cv-01050-RAJ-TLF Document 1 Filed 07/07/20 Page 11 of 17



1
            43.     As a direct and proximate result of Defendants placing their its defective
2

3    medical device into the stream of commerce, Plaintiff suffered grave injuries, and endured

4    physical and emotional pain and discomfort, as well as economic hardship, including
5
     considerable financial expenses for medical care and treatment and other damages further
6
     discussed in herein.
7
            WHEREFORE, Plaintiff demands judgment against Defendants, and each of them,
8

9    individually, jointly, severally and in the alternative, and request compensatory damages,

10   punitive damages, together with interest, costs of suit, attorneys’ fees, and such further relief
11
     as the Court deems equitable and just.
12
                         VII. SECOND CAUSE OF ACTION
13             VIOLATION OF THE WASHINGTON CONSUMER PROTECTION ACT
14
            44.     Plaintiff realleges and incorporates by reference every allegation of this
15
     Complaint as if each were set forth fully and completely herein.
16

17          45.     Plaintiff purchased and used the Defendants’ Pelvic Mesh Product primarily

18   for personal use and thereby suffered ascertainable losses as a result of Defendants’ actions
19
     in violation of the consumer protection laws.
20
            46.     Had Defendants not engaged in the deceptive conduct described herein,
21
     Plaintiff would not have purchased and/or paid for the Defendants’ Pelvic Mesh Product, and
22

23   would not have incurred related medical costs and injury.

24          47.     Defendants engaged in wrongful conduct while at the same time obtaining,
25
     under false pretenses, moneys from Plaintiff for the Pelvic Mesh Product that would not have
26
     been paid had Defendants not engaged in unfair and deceptive conduct.
27

28
     COMPLAINT WITH JURY DEMAND                                               Corrie Yackulic Law Firm PLLC
     PAGE 11                                                               110 Prefontaine Place South, Suite 304
                                                                                       Seattle, Washington 98104
                                                                                                Tel. 206-787-1915
                                                                                                Fax. 206-299-9725
           Case 2:20-cv-01050-RAJ-TLF Document 1 Filed 07/07/20 Page 12 of 17



1           a)      Unfair methods of competition or deceptive acts or practices that
                    were proscribed by law, including the following:
2

3           b)      Representing that goods or services has characteristics, ingredients,
                    uses benefits or quantities that they do not have;
4
            c)      Advertising goods or services with the intent not to sell them as
5
                    advertised; and,
6
            d)      Engaging in fraudulent or deceptive conduct that creates a
7                   likelihood of confusion or misunderstanding.
8
             48.        Plaintiff was injured by the cumulative and indivisible nature of Defendants’
9
     conduct. The cumulative effect of Defendants’ conduct directed at patients, physicians and
10
     consumers was to create demand for and sell the Defendants’ Pelvic Mesh Product. Each
11

12   aspect of Defendants’ conduct combined to artificially create sales of the Defendants’ Pelvic

13   Mesh Product.
14
             49.        Defendants have a statutory duty to refrain from unfair or deceptive acts or
15
     trade practices in the design, labeling, development, manufacture, promotion, and sale of the
16
     Defendants’ Pelvic Mesh Product.
17

18           50.        Had Defendants not engaged in the deceptive conduct described above,

19   Plaintiff would not have purchased and/or paid for the Product, and would not have incurred
20
     related medical costs.
21
             51.        Defendants’ deceptive, unconscionable, or fraudulent representations and
22
     material omissions to patients, physicians and consumers, including Plaintiff, constituted
23

24   unfair and deceptive acts and trade practices in violation of the state consumer protection

25   statutes listed.
26
             52.        Defendants’ actions, as complained of herein, constitute unfair competition or
27
     unfair, unconscionable, deceptive or fraudulent acts, or trade practices in violation of state
28
     COMPLAINT WITH JURY DEMAND                                                Corrie Yackulic Law Firm PLLC
     PAGE 12                                                                110 Prefontaine Place South, Suite 304
                                                                                        Seattle, Washington 98104
                                                                                                 Tel. 206-787-1915
                                                                                                 Fax. 206-299-9725
          Case 2:20-cv-01050-RAJ-TLF Document 1 Filed 07/07/20 Page 13 of 17



1    consumer protection statutes, as listed below.
2
             53.        Defendants have engaged in unfair competition or unfair or deceptive acts or
3
     trade practices or have made false representations.
4
             54.        Under applicable state statutes enacted to protect consumers against unfair,
5

6    deceptive, fraudulent and unconscionable trade and business practices and false advertising,

7    Defendants are the suppliers, manufacturers, advertisers, and sellers, who are subject to
8
     liability under such legislation for unfair, deceptive, fraudulent and unconscionable consumer
9
     sales practices.
10
             55.        Defendants violated the statutes that were enacted in these states to protect
11

12   consumers against unfair, deceptive, fraudulent and unconscionable trade and business

13   practices and false advertising, by knowingly and falsely representing that the Defendants’
14
     Pelvic Mesh Product was fit to be used for the purpose for which it was intended, when in
15
     fact it was defective and dangerous, and by other acts alleged herein. These representations
16
     were made in marketing and promotional materials.
17

18           56.        The actions and omissions of Defendants alleged herein are uncured or

19   incurable deceptive acts under the statutes enacted in the states to protect consumers against
20
     unfair, deceptive, fraudulent and unconscionable trade and business practices and false
21
     advertising.
22
             57.        Defendants had actual knowledge of the defective and dangerous condition of
23

24   the Defendants’ Pelvic Mesh Product and failed to take any action to cure such defective and

25   dangerous conditions.
26
             58.        Plaintiff   and   the   medical   community     relied    upon       Defendants’
27
     misrepresentations and omissions in determining which product and/or procedure to undergo
28
     COMPLAINT WITH JURY DEMAND                                               Corrie Yackulic Law Firm PLLC
     PAGE 13                                                               110 Prefontaine Place South, Suite 304
                                                                                       Seattle, Washington 98104
                                                                                                Tel. 206-787-1915
                                                                                                Fax. 206-299-9725
          Case 2:20-cv-01050-RAJ-TLF Document 1 Filed 07/07/20 Page 14 of 17



1    and/or perform (if any).
2
            59.     Defendants’ deceptive, unconscionable or fraudulent representations and
3
     material omissions to patients, physicians and consumers, constituted unfair and deceptive
4
     acts and practices.
5

6           60.     By reason of the unlawful acts engaged in by Defendants, and as a direct and

7    proximate result thereof, Plaintiff has suffered ascertainable losses and damages.
8
            61.     As a direct and proximate result of Defendants’ violations of the states’
9
     consumer protection laws, Plaintiff has sustained economic losses and other damages and is
10
     entitled to statutory and compensatory, damages in an amount to be proven at trial.
11

12          WHEREFORE, Plaintiff demands judgment against Defendants, and each of them,

13   individually, jointly, severally and in the alternative, and request restitution and disgorgement
14
     of profits, together with interest, cost of suit, attorneys’ fees, and all such other and further
15
     relief as this Court deems just and proper.
16
                                    VIII. PUNITIVE DAMAGES
17

18          62.     Plaintiff realleges and incorporates by reference every allegation of this

19   Complaint as if each were set forth fully and completely herein.
20
            63.     The wrongs done by Defendants were aggravated by the kind of malice, fraud,
21
     and grossly negligent disregard for the rights of others, the public, and Plaintiff for which the
22
     law would allow, and which Plaintiff will seek at the appropriate time under governing law
23

24   for the imposition of exemplary damages, in that Defendants’ conduct, including the failure

25   to comply with applicable Federal standards: was specifically intended to cause substantial
26
     injury to Plaintiff; or when viewed objectively from Defendants’ standpoint at the time of the
27
     conduct, involved an extreme degree of risk, considering the probability and magnitude of
28
     COMPLAINT WITH JURY DEMAND                                               Corrie Yackulic Law Firm PLLC
     PAGE 14                                                               110 Prefontaine Place South, Suite 304
                                                                                       Seattle, Washington 98104
                                                                                                Tel. 206-787-1915
                                                                                                Fax. 206-299-9725
           Case 2:20-cv-01050-RAJ-TLF Document 1 Filed 07/07/20 Page 15 of 17



1    the potential harm to others, and Defendants were actually, subjectively aware of the risk
2
     involved, but nevertheless proceeded with conscious indifference to the rights, safety, or
3
     welfare of others; or included a material representation that was false, with Defendants,
4
     knowing that it was false or with reckless disregard as to its truth and as a positive assertion,
5

6    with the intent that the representation is acted on by Plaintiff.

7             64.    Plaintiff relied on the representation and suffered injury as a proximate result
8
     of this reliance.
9
              65.    Plaintiff therefore will seek to assert claims for exemplary damages at the
10
     appropriate time under governing law in an amount within the jurisdictional limits of the
11

12   Court.

13            66.    Plaintiff also alleges that the acts and omissions of named Defendants,
14
     whether taken singularly or in combination with others, constitute gross negligence that
15
     proximately caused the injuries to Plaintiff. In that regard, Plaintiff will seek exemplary
16
     damages in an amount that would punish Defendants for their conduct and which would deter
17

18   other manufacturers from engaging in such misconduct in the future.

19            WHEREFORE, Plaintiff demands judgment against Defendants, and each of them,
20
     individually, jointly, severally and in the alternative, and request compensatory damages,
21
     together with interest, costs of suit, attorneys’ fees, and such further relief as the Court deems
22
     equitable and just.
23

24                                  IX.     PRAYER FOR RELIEF

25            WHEREFORE, Plaintiff demands judgment against Defendants, and each of them,
26
     individually, jointly and severally and requests compensatory damages, together with
27
     interest, cost of suit, attorneys’ fees, and all such other relief as the Court deems just and
28
     COMPLAINT WITH JURY DEMAND                                                Corrie Yackulic Law Firm PLLC
     PAGE 15                                                                110 Prefontaine Place South, Suite 304
                                                                                        Seattle, Washington 98104
                                                                                                 Tel. 206-787-1915
                                                                                                 Fax. 206-299-9725
          Case 2:20-cv-01050-RAJ-TLF Document 1 Filed 07/07/20 Page 16 of 17



1    proper as well as:
2
            A.      All general, statutory, and compensatory damages, in excess of the amount
3
                    required for federal diversity jurisdiction, and in an amount to fully
4                   compensate Plaintiff for all injuries and damages, both past and present;

5           B.      All special and economic damages, in excess of the amount required for
                    federal diversity jurisdiction and in an amount to fully compensate Plaintiff
6                   for all of her injuries and damages, pain and suffering;
7           C.      Attorneys’ fees, expenses, and costs of this action;
8           D.      Double or triple damages as allowed by law;
9
            E.      Punitive and/or exemplary damages;
10
            F.      Pre-judgment and post-judgment interest in the maximum amount allowed by
11                  land; and

12          G.      Such further relief as this Court deems necessary, just, and proper.

13
                               X.      DEMAND FOR JURY TRIAL
14

15
           Plaintiff demands a trial by jury on all issues so triable.

16         Dated this 7th day of July, 2020.
17                                                 CORRIE YACKULIC LAW FIRM, PLLC
18

19                                                 /s/ Corrie J. Yackulic
                                                   Corrie J. Yackulic, WSBA No. 16063
20                                                 110 Prefontaine Place South, Suite 304
21
                                                   Seattle, Washington 98104
                                                   Tel. 206-787-1915
22                                                 Fax. 206-299-9725
                                                   Corrie@cjylaw.com
23

24
                                                   /s/ Dana Lizik
25                                                 Dana Lizik
                                                   JOHNSON LAW GROUP
26                                                 Texas State Bar No. 24098007
27
                                                   2925 Richmond Avenue, Suite 1700
                                                   Houston, Texas 77098
28
     COMPLAINT WITH JURY DEMAND                                               Corrie Yackulic Law Firm PLLC
     PAGE 16                                                               110 Prefontaine Place South, Suite 304
                                                                                       Seattle, Washington 98104
                                                                                                Tel. 206-787-1915
                                                                                                Fax. 206-299-9725
          Case 2:20-cv-01050-RAJ-TLF Document 1 Filed 07/07/20 Page 17 of 17



1                                       (713) 626-9336
                                        (713) 583-9460 (facsimile)
2
                                        Email: dlizik@johnsonlawgroup.com
3                                       [Applying pro hac vice]

4
                                        Attorneys for Plaintiff
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     COMPLAINT WITH JURY DEMAND                                      Corrie Yackulic Law Firm PLLC
     PAGE 17                                                      110 Prefontaine Place South, Suite 304
                                                                              Seattle, Washington 98104
                                                                                       Tel. 206-787-1915
                                                                                       Fax. 206-299-9725
